The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “autonomous surface cleaning device” in Claims 16-35, “drive system” in Claims 16, 17, and 28, “vacuum collection system” in Claims 16 and 25, “compliance control module” in Claims 16, 18, 19, 21-23, 26, 29, 31, and 33, “components” in Claim 16, “fluid supply system” in Claims 24 and 25, “navigation system” in Claim 28, and “mobile device” in Claim 34.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 16-24, 28, 29, 31-33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ziegler et al. US 2008/0155768 (hereafter Ziegler et al.).

Regarding Claim 16, Ziegler et al. anticipates:
16. (New) An autonomous surface cleaning device (robot 100) comprising: 
a base (chassis 200) adapted for movement over a surface to be cleaned; 
a drive system (motive transport drive subsystem 900) associated with the base and configured to move the base over the surface to be cleaned (Paragraph [0138]); 
a vacuum collection system (air moving system, Paragraph [0146]) for removing at least debris from the surface to be cleaned configured to deposit the loose particulates into a waste material container carried by the robot 100, Paragraph [0146]); 
a main controller (master control module 300) operably coupled with at least one of the drive system or the vacuum collection system; 
a compliance control module (sensor module 340) operably coupled with at least one of the drive system or the vacuum collection system (through master control module 300); and 
a plurality of sensors (individual sensors) operably coupled with at least the compliance control module and configured to provide outputs related to components and subsystems of the autonomous surface cleaning device, respectively, to the compliance control module (may generate electrical signals and communicate the electrical signals to the control module 300, Paragraph [0139]); 
wherein the compliance control module is configured to monitor the outputs from the plurality of sensors (detecting walls and other obstacles, detecting drop offs in the cleaning surface, called cliffs, detecting dirt on the floor, detecting low battery power, detecting an empty cleaning fluid container, detecting a full waste container, measuring or detecting drive wheel velocity distance traveled or slippage, detecting nose wheel rotation or cliff drop off, detecting cleaning system problems such rotating brush stalls or vacuum system clogs, detecting inefficient cleaning, cleaning surface type, system status, temperature, and many other conditions, Paragraph [0139]) and generate an interrupt configured to modify operation of the autonomous surface cleaning device or cease operation of the autonomous surface cleaning device when at least one output satisfies a predetermined threshold (Thus, in order to avoid dropping off a cliff in a situation in which the offset robot turns toward an obstacle or cliff it has just detected in accordance with the direction lock algorithm (which might occur because the offset robot does not rotate about its center without accompanying forward or reverse translational movement with respect to the cleaning surface, Paragraph [0341]),.  

Regarding Claim 17, Ziegler et al. anticipates:
17. (New) The autonomous surface cleaning device of claim 16 wherein the interrupt ceases operation of at least one of a pump, an agitator motor, a suction source, or at least one wheel motor, or restricts movement of at least one drive wheel in the drive system (signal from bump sensor that results in temporary stoppage and reversal of wheel, Paragraph [0331] and direction lock algorithm restricts movement of at least one drive wheel, Paragraph [0341]).  

Regarding Claim 18, Ziegler et al. anticipates:
18. (New) The autonomous surface cleaning device of claim 16 wherein the compliance control module (sensor module 340) is communicatively coupled with the main controller (master control module 300) and wherein the compliance control module is further configured to provide at least one status message to the main controller based on the outputs (Paragraph [0036] - a sensor module configured to sense conditions and to generate electrical sensor signals in response to sensing said conditions; a signal line for communicating the electrical sensor signals to the master control module; and a controller incorporated within the master control module for implementing predefined operating modes in response to sensing said conditions).  

Regarding Claim 19, Ziegler et al. anticipates:
19. (New) The autonomous surface cleaning device of claim 18 wherein the compliance control module (sensor module 340) is further configured to transmit the at least one status message at a regular periodic interval (sensor module collects pump speed data in 15ms intervals, Paragraph [0358]).  

Regarding Claim 20, Ziegler et al. anticipates:
20. (New) The autonomous surface cleaning device of claim 18 wherein the main controller is further configured to generate an interrupt configured to modify operation of the autonomous surface cleaning device or cease operation of the autonomous surface cleaning device based on the at least one status message (signal from bump sensor that results in temporary stoppage and reversal of wheel, Paragraph [0331] and direction lock algorithm restricts movement of at least one drive wheel, Paragraph [0341]).  

Regarding Claim 21, Ziegler et al. anticipates:
21. (New) The autonomous surface cleaning device of claim 16 wherein at least one of the plurality of sensors comprises a lift-up sensor (wheel sensor, Paragraph [0237]) configured to provide an output related to when the base is lifted off the surface (lifted from the cleaning surface, Paragraph [0237]) and wherein at least one of the compliance control module or the main controller (master control module 300) is configured to generate an interrupt for at least one of a pump, an agitator motor, a suction source, or at least one wheel motor based on the output from the lift-up sensor (This condition is sensed by a wheel down sensor, described below, and a signal is sent to the master controller 300 to stop transport or to initiate some other action, Paragraph [0275]).  

Regarding Claim 22, Ziegler et al. anticipates:
22. (New) The autonomous surface cleaning device of claim 16, further including a power source (power module 310), wherein the interrupt from the compliance control module is configured to modify operation of the autonomous surface cleaning device by at least one of charging, discharging, or managing a temperature of the power source (master control module 300 may also interface with the power module 310 to control the distribution of power, to monitor power use and to initiate power conservation modes as required, Paragraph [0133]).  

Regarding Claim 23, Ziegler et al. anticipates:
23. (New) The autonomous surface cleaning device of claim 16 wherein the plurality of sensors further comprises at least one bump sensor (a bumper (or other suitable contact or pressure sensor for detecting contact of the robot with an obstacle, such as a leaf-spring switch, magnetic proximity switch, or the like) is compressed, Paragraph [0332]) and wherein the compliance control module is communicatively coupled with the main controller (master control module 300) and configured to transmit a signal to the main controller related to the at least one bump sensor output or relay the at least one bump sensor output and wherein the main controller is configured to select an obstacle avoidance algorithm based thereon (perform bump follow behavior, Paragraph [0332]).  

Regarding Claim 24, Ziegler et al. anticipates:
24. (New) The autonomous surface cleaning device of claim 16, further comprising a fluid supply system (liquid applicator module 700) for storing cleaning fluid (in tank 800) and delivering the cleaning fluid to the surface to be cleaned (Paragraph [0157]), wherein the interrupt restricts fluid delivery based on the outputs from the plurality of sensors (sensed conditions in which the pump may be stopped, Paragraph [0364]).  

Regarding Claim 28, Ziegler et al. anticipates:
28. (New) The autonomous surface cleaning device of claim 16, further comprising a navigation system operably coupled to the drive system (motive transport drive subsystem 900) and the main controller (master control module 300) and wherein the main controller is further configured to monitor and control the navigation system (robot may navigate through a working environment using various control and navigational systems known in the art, Paragraph [0326]).  

Regarding Claim 29, Ziegler et al. anticipates:
29. (New) The autonomous surface cleaning device of claim 16 wherein the compliance control module (sensor module 340) further comprises individual discrete outputs (Figure 63) coupled to the main controller (master control module 300) via a communications interface (interface module 320), and wherein the main controller is configured to transmit an interrupt based on the individual discrete outputs (signal outputs displayed as shown in Figure 63).  

Regarding Claim 31, Ziegler et al. anticipates:
31. (New) The autonomous surface cleaning device of claim 16, further including a user interface (interface module 320) communicatively coupled to at least one of the compliance control module or the main controller (master control module 300) and wherein the user interface is configured to receive at least one input and provide at least one notification to a user including at least one of at least one of operational status, diagnostic information, remaining battery, filter life status, wireless connectivity status, or error or fault codes (Figure 63).  

Regarding Claim 32, Ziegler et al. anticipates:
32. (New) The autonomous surface cleaning device of claim 31 wherein the user interface (interface module 320) is located on the base (chassis 200)(Figure 63).  

Regarding Claim 33, Ziegler et al. anticipates:
33. (New) The autonomous surface cleaning device of claim 31 wherein the error or the fault codes (shown in Figure 63) are generated by the compliance control module (sensor module 340 – based on sensor inputs).  

Regarding Claim 35, Ziegler et al. anticipates:
35. (New) The autonomous surface cleaning device of claim 16 wherein the plurality of sensors includes one or more of. an obstacle sensor mounted to a base of the autonomous surface cleaning device, a camera, an imager, a laser rangefinder, an RF based time of flight sensor, a side wall sensor (bump sensor - bumper (or other suitable contact or pressure sensor for detecting contact of the robot with an obstacle, such as a leaf-spring switch, magnetic proximity switch, or the like, Paragraph [0332]), or an accelerometer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 25-27, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. US 2008/0155768 (hereafter Ziegler et al.) in view of design choice or common knowledge.

Regarding Claim 25, Ziegler et al. teaches:
25. (New) The autonomous surface cleaning device of claim 24 wherein at least one of the plurality of sensors comprises a tank sensor (tank level sensor, Paragraph [0213])(measurement circuit, Paragraph [0162]) configured to detect a presence of at least one of a recovery tank operably coupled with the vacuum collection system or a supply tank of the fluid supply system (see discussion below).

Ziegler et al. teaches in Paragraph [0162] a measurement circuit that employs electrodes to pass current through the cleaning fluid when present.  Ziegler et al. also discloses in Paragraph [0213] a tank level sensor that communicates with the master controller 300 when the waste tank D is full.  Ziegler et al. does not specifically disclose that the sensors detect a presence of the tank, however, it would have been obvious common knowledge that since the Ziegler et al. device is configured to make contact with electrodes on the tank, it would have been obvious that the sensors can detect when the tank is not present and the contacts are not in contact with the tank with the motivation to prevent a cleaning operation from beginning without the tanks properly installed. 

Regarding Claim 26, Ziegler et al. teaches:
26. (New) The autonomous surface cleaning device of claim 25 wherein the compliance control module is configured to generate the interrupt until the outputs indicate that both the recovery tank and the supply tank are present.  

Regarding Claim 27, Ziegler et al. teaches:
27. (New) The autonomous surface cleaning device of claim 25 wherein the tank sensor is a pressure sensor configured to detect a weight of at least one of the supply tank or the recovery tank.  

Regarding Claim 30, Ziegler et al. teaches:
30. (New) The autonomous surface cleaning device of claim 29 wherein the communications interface (interface module 320) comprises one of a unidirectional universal asynchronous receiver/transmitter (UART) interface or an inter-integrated circuit (PC) bus (see discussion below).

Ziegler et al. teaches in Paragraph [0134] an interface module 320 that is has an interface to the master control module 300 and is configured to provide an interconnecting element or port for interconnecting with one or more external devices.  Ziegler does not provide any more specific detail regarding the interface module.  It would have been an obvious design choice to one with ordinary skill in the art at the time of the invention to modify the Ziegler et al. device, if necessary, to include one of the claimed interfaces since they are both common knowledge solutions in the art providing the disclosed interfaces.  

Regarding Claim 34, Ziegler et al. teaches:
34. (New) The autonomous surface cleaning device of claim 31 wherein the user interface (interface module 320) is configured as an application on a mobile device (a hand held remote control device, a local or remote computer, a modem, a portable memory device for exchanging code and or data with the robot and a network interface for interfacing the robot 100 with any device connected to the network, Paragraph [0135]).  
	
Ziegler et al. teaches in Paragraph [0135] an interface module 320 that is has an interface to the hand held remote control device, remote computer, or portable memory device.  Ziegler et al. does not specifically disclose that any of these devices use a software application to interface with the device.  It would have been obvious design choice to use a software application on a mobile device since it is common knowledge in the prior art to use applications, specifically mobile phone “apps” and computer Windows “apps” to use two-way communication with other devices via Bluetooth or WiFi connections with the motivation to provide an easy to upload and easy to use control interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of autonomous vacuum cleaners with multiple sensor arrangements.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.